DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ROBIN LA FLEUR, a/k/a ROBIN LAFLEUR,
                           Appellant,

                                    v.

                           DAVID ROMBRO,
                              Appellee.

                              No. 4D20-426

                              [June 3, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE19-
002451(03).

  Robin A. LaFleur, Coral Springs, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

LEVINE, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing